MEMORANDUM**
Phillip Butler, Jr. appeals the 53-month sentence imposed following his guilty plea conviction for interstate transportation of an individual with intent to engage in prostitution, in violation of 18 U.S.C. § 2421. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Butler’s sole contention is that the district court impermissibly engaged in double-counting in determining his sentence by using the victim’s age as a base offense level enhancement and as an aggravating factor to increase the sentence within the guideline range. The district court’s choice of sentence within the guideline range is purely discretionary and we will not review it on appeal. See United States v. Khaton, 40 F.3d 309, 311 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.